Citation Nr: 1242378	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a compensable disability evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  He had over 10 months of foreign service, to include service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the claims file was transferred to the custody of the Houston, Texas RO.  
 

FINDINGS OF FACT

1.  A bilateral eye disability, diagnosed a nuclear sclerotic cataracts, was not shown in service, is not related to presumed exposure to herbicide agents in service, and is not otherwise attributable to active military service. 

2.  The Veteran does not have diabetic retinopathy.  A current bilateral eye disability, manifested by nuclear sclerotic cataracts, is not due to or aggravated by service-connected diabetes mellitus.  

3.  The Veteran's hypertension has required continuous medication for control and a history of diastolic pressure predominantly 100.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability, diagnosed a nuclear sclerotic cataracts, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).   

2.  Affording the Veteran the benefit of the doubt, the criteria for a 10 percent disability rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issues of the claims on appeal, the Board must first discuss whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2008 of the criteria for establishing service connection and the criteria for increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if the claims are granted.  The letter accordingly addressed all notice elements and preceded the adjudication of the claims.  Nothing more was required.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial).

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Social Security Administration disability determination records have been obtained.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, as discussed herein, the Veteran underwent VA and VA contract examinations in August 2008 and March 2009 in connection with the claim for service connection for an eye disability and the claim for an increased rating for hypertension.  Collectively, the examinations are considered adequate to adjudicate the claims.  

II.  Service connection for a Bilateral Eye Disability 

The Veteran contends that a current bilateral eye disability is the result of exposure to herbicide agents while serving in Vietnam.  In particular, he alleges that Agent Orange was splashed on his face when in Vietnam.  In the alternative, he alleges that such is secondary to his service-connected diabetes mellitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2012). 

According to his DD-214, the Veteran served as a cook with service in Vietnam.  Thus, he is presumed to have been exposed to herbicide agents, such as Agent Orange.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2012) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2012) are also satisfied: AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011).  

Effective August 31, 2010, diseases associated with such exposure also include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease."  38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 -08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation). 

Here, the Veteran describes current eye symptoms consisting of pain, distorted vision, enlarged images, redness, glare, sensitivity to light, watering, and blurred vision.  A comprehensive VA contract eye examination in March 2009 revealed a diagnosis of nuclear sclerotic cataracts, with no finding of any diabetic retinopathy.  

The Board notes that the Veteran's service treatment records do not document an event where he was splashed in the face with Agent Orange.  Even assuming the truth of the Veteran's contention, since the Secretary has not specifically found any causal linkage between nuclear sclerotic cataracts and herbicide exposure, the claimed disorder cannot be presumed to be due to Agent Orange exposure.  Nevertheless, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Here, however, weight of the evidence is against the claim.  The Veteran's service treatment records are silent for any findings of any eye disability.  Rather, upon his separation examination the Veteran did not report any current eye symptoms and his visual acuity was measured as 20/20.  Thus, even assuming the Veteran was splashed with a liquid in the face in service, the evidence does not show that it resulted in an eye disability in service.  

Moreover, the Veteran has not presented any probative evidence describing continuity of eye symptoms since service discharge.  Rather, the most probative evidence indicates that nuclear sclerotic cataracts were not present until many years after service discharge.  Indeed, the only competent medical evidence addressing the etiology of the current disability is against the claim.  In this respect, the March 2009 VA examiner concluded that the current cataract disability was the result of the aging process.  Moreover, the examiner found no evidence of diabetic retinopathy or other evidence to suggest any relationship between service-connected diabetes mellitus and the bilateral cataract disability.  

While the Board has considered the Veteran's opinion that cataracts are associated with diabetes mellitus or with his military service, due to the highly complex nature of the disability in question, however, he has not shown that he has the medical training or knowledge to offer opinion evidence on the etiology of the disability.  To the extent that his testimony is admissible, it is outweighed by the well-reasoned opinion of the VA examiner.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  Here, however, as there is not an approximate balance of evidence, that rule is not applicable in this case. 

III.  Evaluation of Hypertension

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, service connection for hypertension was granted by way of a January 2006 rating decision.  An initial noncompensable (zero percent) evaluation was assigned.  The current claim for increase was initiated in April 2008.  

The Veteran's service-connected hypertension is rated 0 percent under the criteria for rating hypertensive vascular disease of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Diagnostic Code 7101 provides a 10 percent disability rating for evidence showing diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is provided for evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is provided for evidence of diastolic pressure predominantly 120 or more.  A 60 percent disability rating is provided for evidence of diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  

Here, the medical evidence reveals that the Veteran has been on several different medications for hypertension and had no symptoms of a disease related to hypertension.  For instance, on VA examination in August 2008, his blood pressure was 142/88, 146/90, and 144/88.  The examiner stated that he was on two medications to control hypertension.  Later, on VA examination in March 2009, his blood pressure was 174/94, 168/90, and 166/98.  He was treated with Amlodipine, hydrochlorothiazide, and Lisinopril.  

The record also includes several other blood pressure readings taken during the pendency of the Veteran's claim.  They range from 126/80, in June 2009, to 139/100, in June 2010.  Significantly, the contemporaneous treatment records show that he continues to be prescribed medication to control his blood pressure.  

As noted, a compensable 10 percent rating is warranted when the evidence shows diastolic pressure predominantly 100 or more, or systolic pressure predominately 160 or more.  Here, the Board finds that the medical evidence does not show that the Veteran had blood pressure readings that were predominantly over 100 diastolic or 160 systolic during the period of his claim.  However, the rating criteria also provide a 10 percent rating as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  

There is a history in the Veteran's VA outpatient treatment records documenting sufficiently elevated readings to warrant a compensable rating.  It is a reasonable conclusion that were he to be off medication completely, he would meet the schedular history which would require a compensable rating.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The fact that the Veteran is taking several medications for control of his hypertension is sufficient to more nearly approximate the criteria for the 10 percent evaluation.  

Therefore, the Board finds that the criteria for a 10 percent rating have been met.  

However, the Board finds that a rating greater than 10 percent has not been warranted because the evidence has not shown evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, during the period on appeal.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  

Accordingly, the Board finds that an increased rating of 10 percent, but not higher, is warranted for hypertension.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Finally, even though the criteria for a schedular evaluation in excess of 10 percent are not met, the Board must consider whether this case warrants referral for "extraschedular" consideration.  With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required; there is no need to go to the second and third steps, and the analysis stops.  Id.  

The schedular criteria reasonably describe the Veteran's disability level and symptomatology of the Veteran's hypertension.  The Veteran's hypertension has been shown to require medication(s) for its control.  The evidence does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Diagnostic Code 7101 contemplates the Veteran's symptoms.  Therefore, a schedular evaluation is adequate and no referral is required. 

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected hypertension is not warranted.  Thun, 22 Vet. App. at 115. 

Thus, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected hypertension more nearly approximates the criteria for a 10 percent disability rating, but no higher.  


ORDER

Service connection for a bilateral eye disability, diagnosed a nuclear sclerotic cataracts is denied.  

A 10 percent rating, but not greater, for service-connected hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


